DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement filed 11/20/2020 (NPL Cite #38) fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. References of note: Biedermann US 2005/0203516 which shows a square rod. Kuslich US 5,591,235 has a rod with a chase feature. 

Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-4, 9-11, 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 9-10 of U.S. Patent No. 10,842,536 (hereinafter ‘536). 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Claim 1, ‘536 discloses the spinal construct as claimed (claim 1, which only recites additional features not claimed of stops), the first rod and first channel have a non-circular cross section (claim 9-10). ‘536 also discloses the limitations of Claims 3-4, 9-10 (see claims 9-10), Claim 14 (see claim 2) and Claim 15 (see claim 3). 
Claims 5-8, 12-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 9-10 of U.S. Patent No. 10,842,536 (hereinafter ‘536) in view of Lake US 2008/0086130. 
‘536 discloses the claimed invention as discussed above but does not disclose the middle assembling segment and the  second channel each have a non-circular cross section to prevent rotation, the first rod has a square cross section, the first rod and middle assembling segment are symmetric about a plane extending along a respective central longitudinal axis of the first rod and middle assembling segment.
Lake discloses a spinal rod (#10a) with a non-circular cross section transverse to its longitudinal axis (square shaped, paragraph 33) received in a channel (#103, Fig 2a) that is non-circular in cross section (shaped to match the rod #10a, Fig 2a, paragraph 33-34), wherein the cross-sections of the first rod and the first channel are complementary (Fig 2a) to prevent rotation of the rod within the  channel (paragraph 33). 
It would have been obvious to one having ordinary skill in the art at a time before the invention was made to modify the first rod and first channel, the middle assembling segment and the second channel  of ‘536 to each have a non-circular cross section/square shape in view of Lake above because this configuration prevents rotation of the first rod within the first channel and the middle assembling segment within the second channel. It is noted that with the square shape, the first rod and middle assembling segment would be symmetric.  
Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,842,536 (hereinafter ‘536) in view of Lake US 2008/0086130. 
Regarding Claim 16-17, 20 ‘536 discloses the spinal construct as claimed (claim 11, which only recites additional features not claimed of stops).
Regarding Claims 16, 18-19, ‘536 discloses the claimed invention as discussed above but does not disclose the middle assembling segment and the second channel each have a non-circular cross section to prevent rotation, the first rod has a square cross section.
Lake discloses a spinal rod (#10a) with a non-circular cross section transverse to its longitudinal axis (square shaped, paragraph 33) received in a channel (#103, Fig 2a) that is non-circular in cross section (shaped to match the rod #10a, Fig 2a, paragraph 33-34), wherein the cross-sections of the first rod and the first channel are complementary (Fig 2a) to prevent rotation of the rod within the channel (paragraph 33). 
It would have been obvious to one having ordinary skill in the art at a time before the invention was made to modify the first rod and first channel, the middle assembling segment and the second channel of ‘536 to each have a non-circular cross section/square shape in view of Lake above because this configuration prevents rotation of the first rod within the first channel and the middle assembling segment within the second channel. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 20 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Alarcon EP 1857064.
Regarding Claim 20, Alarcon discloses a spinal construct (Fig 1a-1c) comprising: 
a first rod (R2); 
a second rod (R3); and 
a hosting connector assembly (Fig 1a-1c) for combining first and second coaxial rods, the hosting connector assembly comprising: 
a middle assembling segment (R4, #1.11 and R6)  having a central longitudinal axis defining a first axis (Fig 1a-1c); 
a first connector (see Fig below) having a first ring (portion that defines channel  #1.10.2) and a second ring (portion that defines channel  #1.10.1) of monolithic construction with one another (Fig 3a-3b), the first ring defining a first channel (#1.10.2) about a second axis parallel to and laterally offset from the first axis (Fig 1a-1c, 3a-3b), the first channel configured to receive the first rod (Fig 1a-1c) to selectively lock an axial position of the first rod relative to the first connector (locked via screw #1.103), the second ring defining a channel (#1.10.1) that receives the middle assembling segment (Fig 1a-1c); and 
a second connector (see below) connected to the middle assembling segment (see below) and configured to receive the second rod coaxially disposed about the second axis (see below, Fig 1a-1c), the second connector being spaced apart longitudinally from the first connector (see Fig below), 
wherein the first rod and middle assembling segment are prevented from rotating with respect to each other (paragraph 30, rotation prevented via fasteners #1.10.3 pressing down on the first rod and middle assembly segments, respectively).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-11, 14-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alarcon EP 1857064 in view of Hughes US 5,499,983.
Regarding Claim 2, Alarcon discloses a spinal construct (Fig 1a-1b)comprising: 
a first rod (“R2”) having a first end portion, a second end portion (see Fig below), and a central longitudinal axis that defines a first correction axis (longitudinal axis of R2 defines a first correction axis), the first end portion of the first rod configured to be secured to a first vertebra (via a screw, Fig 1a-1c);
 a second rod (“R8”)having a first end portion and a second end portion (see Fig below), the second end portion of the second rod configured to be secured to a second vertebra (via a screw, Fig 1a-1c), 
a hosting connector assembly combining the first and second rods (Fig 1a-1c), the hosting connector assembly including: 
a middle assembling segment (“R4”, #1.11, and “R6”) having a central longitudinal axis defining a second correction axis substantially parallel to and laterally offset from the first correction axis (see Fig below, the middle assembly segment defines a longitudinal axis/second correction axis that is parallel and laterally offset from first rod R2 and the first correction axis); 
a first connector (see Fig below) having a first ring portion and a second ring portion (Fig 3a-3b, ring portions that define channels #1.10.2 and #1.10.1), the first ring portion defining a first channel (#1.10.2) that receives the second end portion of the first rod (Fig 1a-1c) to selectively lock an axial position of the first rod relative to the first connector (locks via fastener #1.10.3, Fig 3a), the second ring portion defining a second channel (#1.10.1) that receives the middle assembling segment (Fig 1a-1c, 3a-3b, the first rod and middle assembly segments are received in the first and second channels); and 
a second connector connected to the first end portion of the second rod and the middle assembling segment (see Fig below). 

    PNG
    media_image1.png
    776
    708
    media_image1.png
    Greyscale

Regarding Claims 2-4, Alarcon does not disclose the first rod having a non-circular cross-section transverse to the longitudinal axis, wherein the first channel has a non-circular cross-section, wherein the cross-sections of the first rod and the first channel are complementary to prevent rotation of the first rod within the first channel,  . 
Hughes discloses a spinal rod (#41) with a non-circular cross section transverse to its longitudinal axis (via #42, Fig 7) received in a channel (#16, Fig 3) that is non-circular in cross section (via #18, Fig 3), wherein the cross-sections of the first rod and the first channel are complementary (Fig 1b) to prevent rotation of the rod within the  channel (Col 4 lines 35-45). 
It would have been obvious to one having ordinary skill in the art at a time before the invention was made to modify the first rod and first channel of Alarcon to have a non-circular cross section in view of Hughes above because this configuration prevents rotation of the first rod within the first channel. 
Regarding Claim 5-7, Alarcon as modified discloses the claimed invention as discussed above but does not disclose  wherein the second channel has a non-circular cross-section, wherein the cross-sections of the middle assembling segment and the second channel are complementary to prevent rotation of the middle assembling segment within the second channel, wherein the middle assembling segment has a non-circular cross-section, the cross-section being transverse to the central longitudinal axis of the middle assembling segment. 
However, as discussed above, Hughes discloses the use of a rod and channel having non-circular cross sections (see above) to prevent rotation of the rod within the  channel (Col 4 lines 35-45). 
It would have also been obvious to one having ordinary skill in the art before the invention was made to modify Alarcon as modified to have the second channel and a portion of the middle assembling segment have complimentary non-circular cross sections in view of Hughes above because this configuration prevents rotation of the middle assembling segment within the second channel. 
Regarding Claim 8, Alarcon as modified discloses the middle assembling segment is substantially symmetric about a plane extending along the central longitudinal axis of the middle assembling segment (Fig 1b in Alarcon) but does not disclose that the middle assembly segment is symmetric. 
It would have been an obvious matter of design choice to one skilled in the art at the time the invention was made to construct the middle assembling segment to be symmetric, since applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing a middle assembly segment. In re Dailey and Eilers, 149 USPQ 47 (1966). As discussed above, the middle assembling segment already appears to be symmetric and it would be obvious to one having ordinary skill in the art to make construct it symmetrically. 

Regarding Claim 9, Alarcon as modified discloses the non-circular cross-section of the first rod is formed by a first chase (#42, Fig 7 in Hughes) feature to prevent rotation of the first within the first channel (Hughes: Col 4 lines 35-45). 

Regarding Claim 10, Alarcon as modified discloses the first channel has a non-circular cross-section formed by a second chase feature (#18, Fig 3 in Hughes) positioned on an inner surface of the first ring portion and projecting inward into the first channel (Fig 3 in Hughes, where with the modification, the chase feature would extend into the first channel). 

Regarding Claim 11, Alarcon as modified discloses the first chase feature of the first rod includes a groove (#42 in Hughes) to receive the second chase feature (#18 in Hughes, as seen in Fig 1b in Hughes and Col 4 lines 35-45). 


Regarding Claim 14, Alarcon as modified discloses the second rod is coaxial with the first rod (Fig 1b in Alarcon, see Fig above in claim 2). 

Regarding Claim 15, Alarcon as modified an intermediate connector (see Fig below, Fig 1b in Alarcon) secured to the middle assembling segment and extending in a substantially transverse direction away from the first and second correction axes of the system (see Fig below, extends substantially perpendicular), the intermediate connector configured to be secured to a third vertebra (intermediate connector secured to a rod R3 which is secured to a third vertebra via a screw) located between the first and second vertebrae (see Fig below) to selectively lock a distance between the third vertebra and the second correction axis (see Fig below). 

    PNG
    media_image2.png
    796
    676
    media_image2.png
    Greyscale


Claims 2-3, 12-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alarcon EP 1857064 in view of Lake US 2008/0086130.
Regarding Claim 2, Alarcon discloses a spinal construct (Fig 1a-1b)comprising: 
a first rod (“R2”) having a first end portion, a second end portion (see Fig below), and a central longitudinal axis that defines a first correction axis (longitudinal axis of R2 defines a first correction axis), the first end portion of the first rod configured to be secured to a first vertebra (via a screw, Fig 1a-1c);
 a second rod (“R8”) having a first end portion and a second end portion (see Fig below), the second end portion of the second rod configured to be secured to a second vertebra (via a screw, Fig 1a-1c), 
a hosting connector assembly combining the first and second rods (Fig 1a-1c), the hosting connector assembly including: 
a middle assembling segment (“R4”, #1.11, and “R6”) having a central longitudinal axis defining a second correction axis substantially parallel to and laterally offset from the first correction axis (see Fig below, the middle assembly segment defines a longitudinal axis/second correction axis that is parallel and laterally offset from first rod R2 and the first correction axis); 
a first connector (see Fig below) having a first ring portion and a second ring portion (Fig 3a-3b, ring portions that define channels #1.10.2 and #1.10.1), the first ring portion defining a first channel (#1.10.2) that receives the second end portion of the first rod (Fig 1a-1c) to selectively lock an axial position of the first rod relative to the first connector (locks via fastener #1.10.3, Fig 3a), the second ring portion defining a second channel (#1.10.1) that receives the middle assembling segment (Fig 1a-1c, 3a-3b, the first rod and middle assembly segments are received in the first and second channels); and 
a second connector connected to the first end portion of the second rod and the middle assembling segment (see Fig below). 

    PNG
    media_image1.png
    776
    708
    media_image1.png
    Greyscale

Regarding Claims 2-3, Alarcon does not disclose the first rod having a non-circular cross-section transverse to the longitudinal axis, wherein the first channel has a non-circular cross-section, wherein the cross-sections of the first rod and the first channel are complementary to prevent rotation of the first rod within the first channel,  wherein the second channel has a non-circular cross-section. 
Lake discloses a spinal rod (#10a) with a non-circular cross section transverse to its longitudinal axis (square shaped, paragraph 33) received in a channel (#103, Fig 2a) that is non-circular in cross section (shaped to match the rod #10a, Fig 2a, paragraph 33-34), wherein the cross-sections of the first rod and the first channel are complementary (Fig 2a) to prevent rotation of the rod within the  channel (paragraph 33). 
It would have been obvious to one having ordinary skill in the art at a time before the invention was made to modify the first rod and first channel  of Alarcon to have a non-circular cross section/square shape in view of Lake above because this configuration prevents rotation of the first rod within the first channel. 

Regarding Claim 12, Alarcon as modified discloses wherein the first rod has a square-shaped cross-section (paragraph 33 in Lake, as discussed in the modification above). 

Regarding Claim 13, Alarcon as modified discloses the first rod is symmetric about a plane extending along the central longitudinal axis of the first rod (paragraph 33 in Lake, with the modification, the rod is square shape and thus would be symmetric about the longitudinal axis). 


Claims 16-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alarcon EP 1857064 in view of Hughes US 5,499,983.
	Regarding Claim 16, Alarcon discloses a spinal construct (Fig 1a-1c) comprising: 
a first rod (“R2”); 
a second rod (“R8”); and 
a hosting connector assembly (Fig 1a-1c) for combining first and second coaxial rods, the hosting connector assembly comprising: 
a middle assembling segment (R4, #1,11 and R6) having a central longitudinal axis defining a first axis (Fig 1a-1c); 
a first connector (see Fig below, Fig 3a-3b) having a first ring (portion that defines channel #1.10.2) and a second ring (portion that defines channel  #1.10.1) of monolithic construction with one another (Fig 3a), the first ring defining a first channel (#1.10.2 that receives the first rod R2) about a second axis parallel to and laterally offset from the first axis (Fig 1a-1c, 3a-3b), the first channel configured to receive the first rod (Fig 1a-1c) to selectively lock an axial position of the first rod relative to the first connector (locked via fastener #1.10.3, Fig 3a), the second ring defining a channel (#1.10.1)  that receives the middle assembling segment (Fig 1a-1b, 3a-3b); and 
a second connector (see Fig below) connected to the middle assembling segment and configured to receive the second rod coaxially disposed about the second axis (Fig 1a-1c), the second connector being spaced apart longitudinally from the first connector (Fig 1a-1c, see below).

    PNG
    media_image3.png
    730
    606
    media_image3.png
    Greyscale

Alarcon does not disclose wherein at least one of the first rod and the middle assembling segment has a non-circular cross-section. 
Hughes discloses a spinal rod (#41) with a non-circular cross section transverse to its longitudinal axis (via #42, Fig 7) received in a channel (#16, Fig 3) that is non-circular in cross section (via #18, Fig 3), wherein the cross-sections of the first rod and the first channel are complementary (Fig 1b) to prevent rotation of the rod within the  channel (Col 4 lines 35-45). 
It would have been obvious to one having ordinary skill in the art at a time before the invention was made to modify the first rod and first channel and/or the middle assembly segment and the second channel of Alarcon to have complimentary non-circular cross sections in view of Hughes above because this configuration prevents rotation of the first rod within the first channel and/or the middle assembling segment and the second channel. 
	Regarding Claim 17, Alarcon as modified discloses the second rod is coaxial with the first rod (Fig 1a-1c in Alarcon). 

Regarding Claim 18, Alarcon as modified discloses the first rod and the first channel each have a non-circular cross-section, the cross-sections of the first rod and the first channel are complementary to prevent rotation of the first rod within the first channel (as discussed in the modification above and Col 4 lines 35-45 in Hughes, Fig 1b, 3, 7). 

Regarding Claim 19, Alarcon as modified discloses the middle assembling segment and the second channel each have a non-circular cross-section, the sections of the middle assembling segment and the second channel are complementary to prevent rotation of the middle assembling segment within the second channel (as discussed in the modification above and Col 4 lines 35-45 in Hughes, Fig 1b, 3, 7). 



    PNG
    media_image3.png
    730
    606
    media_image3.png
    Greyscale




Conclusion
See PTO-892 for art of cited interest showing similar spinal constructs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032. The examiner can normally be reached Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAN CHRISTOPHER L MERENE/           Primary Examiner, Art Unit 3773